Exhibit 10.1
EXECUTION COPY
LAS VEGAS SANDS CORP.
and
U.S. BANK NATIONAL ASSOCIATION
 
WARRANT AGREEMENT
Dated as of November 14, 2008

 



--------------------------------------------------------------------------------



 



WARRANT AGREEMENT
TABLE OF CONTENTS

                      Page  
SECTION 1.
  APPOINTMENT OF WARRANT AGENT     1  
SECTION 2.
  WARRANT CERTIFICATES     1  
SECTION 3.
  EXECUTION OF WARRANT CERTIFICATES     1  
SECTION 4.
  REGISTRATION AND COUNTERSIGNATURE     2  
SECTION 5.
  REGISTRATION OF TRANSFERS AND EXCHANGES     2  
SECTION 6.
  TERMS OF WARRANTS; EXERCISE OF WARRANTS     2  
SECTION 7.
  PAYMENT OF TAXES     6  
SECTION 8.
  MUTILATED OR MISSING WARRANT CERTIFICATES     7  
SECTION 9.
  RESERVATION OF WARRANT SHARES     7  
SECTION 10.
  OBTAINING STOCK EXCHANGE LISTINGS     7  
SECTION 11.
  ADJUSTMENTS AND OTHER RIGHTS     8  
SECTION 12.
  FRACTIONAL INTERESTS     11  
SECTION 13.
  NOTICES TO WARRANT HOLDERS     12  
SECTION 14.
  MERGER, CONSOLIDATION OR CHANGE OF NAME OF WARRANT AGENT     13  
SECTION 15.
  WARRANT AGENT     13  
SECTION 16.
  CHANGE OF WARRANT AGENT     15  
SECTION 17.
  NOTICES TO COMPANY AND WARRANT AGENT     15  
SECTION 18.
  SUPPLEMENTS AND AMENDMENTS     16  
SECTION 19.
  SUCCESSORS     16  
SECTION 20.
  TERMINATION     16  
SECTION 21.
  GOVERNING LAW     16  
SECTION 22.
  BENEFITS OF THIS AGREEMENT     16  
SECTION 23.
  COUNTERPARTS     17  

i



--------------------------------------------------------------------------------



 



          WARRANT AGREEMENT dated as of November 14, 2008 between Las Vegas
Sands Corp., a Nevada corporation (the “Company”), and U.S. Bank National
Association, a national banking association organized under the laws of the
United States, as Warrant Agent (the “Warrant Agent”).
          WHEREAS, the Company proposes to issue Common Stock Purchase Warrants,
as hereinafter described (the “Warrants”), to purchase up to an aggregate of
174,105,348 shares of Common Stock, $0.001 par value (the “Common Stock”), of
the Company (the Common Stock issuable on exercise of the Warrants being
referred to herein as the “Warrant Shares”), in connection with a registered
offering of 10,446,300 shares of the Company’s Series A Cumulative Perpetual
Preferred Stock and 10,446,300 Warrants, each warrant entitling the holder
thereof to receive 16.6667 fully paid and non-assessable Warrant Shares at the
initial exercise price (the “Exercise Price”) of $6.00 per share. Capitalized
terms used herein, but not defined in the body of this Warrant Agreement, have
the meanings given in Annex I;
          WHEREAS, the Company desires the Warrant Agent to act on behalf of the
Company, and the Warrant Agent is willing so to act, in connection with the
issuance of Warrant Certificates (as defined below) and other matters as
provided herein;
          NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein set forth, the parties hereto agree as follows:
          SECTION 1. Appointment of Warrant Agent. The Company hereby appoints
the Warrant Agent to act as agent for the Company in accordance with the
instructions set forth in this Agreement, and the Warrant Agent hereby accepts
such appointment.
          SECTION 2. Warrant Certificates. The certificates evidencing the
Warrants (the “Warrant Certificates”) to be delivered pursuant to this Agreement
shall be in registered form only and shall be substantially in the form set
forth in Exhibit A attached hereto.
          SECTION 3. Execution of Warrant Certificates. Warrant Certificates
shall be signed on behalf of the Company by its Chairman of the Board of
Directors or its President or a Vice President and by its Secretary or an
Assistant Secretary under its corporate seal. Each such signature upon the
Warrant Certificates may be in the form of a facsimile signature of the present
or any future Chairman of the Board of Directors, President, Vice President,
Secretary or Assistant Secretary and may be imprinted or otherwise reproduced on
the Warrant Certificates and for that purpose the Company may adopt and use the
facsimile signature of any person who shall have been Chairman of the Board,
President, Vice President, Secretary or Assistant Secretary, notwithstanding the
fact that at the time the Warrant Certificates shall be countersigned and
delivered or disposed of he shall have ceased to hold such office. The seal of
the Company may be in the form of a facsimile thereof and may be impressed,
affixed, imprinted or otherwise reproduced on the Warrant Certificates.
          In case any officer of the Company who shall have signed any of the
Warrant Certificates shall cease to be such officer before the Warrant
Certificates so signed shall have been countersigned by the Warrant Agent, or
disposed of by the Company, such Warrant Certificates nevertheless may be
countersigned and delivered or disposed of as though such

 



--------------------------------------------------------------------------------



 



person had not ceased to be such officer of the Company; and any Warrant
Certificate may be signed on behalf of the Company by any person who, at the
actual date of the execution of such Warrant Certificate, shall be a proper
officer of the Company to sign such Warrant Certificate, although at the date of
the execution of this Warrant Agreement any such person was not such officer.
          Warrant Certificates shall be dated the date of countersignature by
the Warrant Agent.
          SECTION 4. Registration and Countersignature. The Warrant Agent, on
behalf of the Company, shall number and register the Warrant Certificates in a
register as they are issued by the Company.
          Warrant Certificates shall be manually countersigned by the Warrant
Agent and shall not be valid for any purpose unless so countersigned. The
Warrant Agent shall, upon written instructions of the Chairman of the Board of
Directors, the President, a Vice President, the Treasurer or the Controller of
the Company, initially countersign, issue and deliver Warrants entitling the
holders thereof to purchase not more than the number of Warrant Shares referred
to above in the first recital hereof and shall countersign and deliver Warrants
as otherwise provided in this Agreement.
          The Company and the Warrant Agent may deem and treat the registered
holder(s) of the Warrant Certificates as the absolute owner(s) thereof
(notwithstanding any notation of ownership or other writing thereon made by
anyone), for all purposes, and neither the Company nor the Warrant Agent shall
be affected by any notice to the contrary.
          SECTION 5. Registration of Transfers and Exchanges. The Warrant Agent
shall from time to time register the transfer of any outstanding Warrant
Certificates upon the records to be maintained by it for that purpose, upon
surrender thereof accompanied (if so required by it) by a written instrument or
instruments of transfer in form satisfactory to the Warrant Agent, duly executed
by the registered holder or holders thereof or by the duly appointed legal
representative thereof or by a duly authorized attorney. Upon any such
registration of transfer, a new Warrant Certificate shall be issued to the
transferee(s) and the surrendered Warrant Certificate shall be cancelled by the
Warrant Agent. Cancelled Warrant Certificates shall thereafter be disposed of in
a manner satisfactory to the Company.
          Warrant Certificates may be exchanged at the option of the holder(s)
thereof, when surrendered to the Warrant Agent at its office for another Warrant
Certificate or other Warrant Certificates of like tenor and representing in the
aggregate a like number of Warrants. Warrant Certificates surrendered for
exchange shall be cancelled by the Warrant Agent. Such cancelled Warrant
Certificates shall then be disposed of by such Warrant Agent in a manner
satisfactory to the Company.
          The Warrant Agent is hereby authorized to countersign, in accordance
with the provisions of this Section 5 and of Section 4, the new Warrant
Certificates required pursuant to the provisions of this Section 5.
          SECTION 6. Terms of Warrants; Exercise of Warrants.

2



--------------------------------------------------------------------------------



 



          (a) Subject to the terms of this Agreement, each Warrant holder shall
have the right, which may be exercised commencing on the date hereof and until
5:00 p.m., New York City time on November 16, 2013 (the “Exercise Period”) to
receive from the Company the number of fully paid and nonassessable Warrant
Shares which the holder may at the time be entitled to receive on exercise of
such Warrants and payment of the Exercise Price, in the manner described below,
then in effect for such Warrant Shares; provided, however that any Warrants
originally issued by the Company to any Related Party on the date hereof (the
“Affiliate Warrants”) may not be exercised until the Warrant Exercise Date (as
defined in the Note Conversion and Securities Purchase Agreement).
          (b) Promptly after the Warrant Exercise Date, the Company shall notify
the Warrant Agent of the date of such Warrant Exercise Date and that the
Affiliate Warrants are exercisable as of such Warrant Exercise Date.
          Each Warrant not exercised prior to 5:00 p.m., New York City time, on
November 16, 2013, shall become void and all rights thereunder and all rights in
respect thereof under this agreement shall cease as of such time. No adjustments
as to dividends will be made upon exercise of the Warrants.
          A Warrant may be exercised upon surrender to the Company at the
principal office of the Warrant Agent of the certificate or certificates
evidencing the Warrants to be exercised with the form of election to purchase on
the reverse thereof duly filled in and signed, which signature shall be
guaranteed by a bank or trust company having an office or correspondent in the
United States or a broker or dealer which is a member of a registered securities
exchange or the Financial Industry Regulatory Authority, Inc., and upon payment
to the Warrant Agent for the account of the Company of the Exercise Price as
adjusted as herein provided, for the number of Warrant Shares in respect of
which such Warrants are then exercised. Payment of the aggregate Exercise Price
shall be made, at the option of the holder exercising a Warrant, by either
(i) paying an amount in cash equal to the aggregate Exercise Price by wire
transfer or by certified or official bank check payable to the Company’s order
(the “Cash Exercise Option”), (ii) tendering shares of Series A Cumulative
Perpetual Preferred Stock having an aggregate liquidation preference, plus,
without duplication, accumulated and unpaid dividends through the last scheduled
dividend payment date (whether or not declared), at the time of tender equal to
the Exercise Price (the “Preferred Exercise Option”), or (iii) having the
Company withhold, from the shares of Common Stock that would otherwise be
delivered to the holder of the Warrant upon exercise, shares of Common Stock
with an aggregate Market Value equal to the aggregate Exercise Price (the “Net
Share Exercise Option”). The date on which a holder surrenders the Warrant
Certificates and accompanying form of election and pays the aggregate Exercise
Price through any of the three options set forth above shall be the “Exercise
Date”.
          The “Market Value” of a share of Common Stock is equal to the average
of the daily VWAPs of such common stock for each day of the related observation
period.
          The “observation period” with respect to any Warrant means the 20
consecutive trading day period beginning on and including the third trading day
after the Exercise Date of such Warrant.

3



--------------------------------------------------------------------------------



 



          The “daily VWAP” for the Common Stock of the Company means, for each
of the 20 consecutive trading days during the observation period, the per share
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page LVS.N <equity> AQR (or any successor page) in respect of the
period from 9:30 a.m. to 4:00 p.m., New York City time, on such trading day, or
if such volume-weighted average price is unavailable, the market value of one
share of Common Stock on such trading day as the Board of Directors determines
in good faith using a volume-weighted method.
          For purposes of determining the payment of the Exercise Price,
“trading day” means a day during which (i) trading in the Common Stock generally
occurs on the principal U.S. national or regional securities exchange or market
on which the Common Stock is listed or admitted for trading and (ii) there is no
Market Disruption Event. If the Common Stock is not so listed or traded, then
“trading day” means a Business Day.
          “Market disruption event” means (i) a failure by the principal U.S.
national or regional securities exchange or market on which the Common Stock is
listed or admitted for trading to open for trading during its regular trading
session or (ii) the occurrence or existence prior to 1:00 p.m. New York City
time, on any scheduled trading day for the Common Stock for an aggregate of one
half-hour period of any suspension or limitation imposed on trading (by reason
or movements in price exceeding limits permitted by the stock exchange or
otherwise) in the Common Stock or in any options contracts or futures contracts
relating to Common Stock.
          (c) Notwithstanding the foregoing, other than with respect to any
Affiliate Warrants held by any Related Party, the Company shall not effect the
exercise or conversion of any Warrant held by a Warrant holder, and such Warrant
holder shall not have the right to exercise or convert any portion of such
Warrant, to the extent (but only to the extent) that after giving effect to such
exercise or conversion, such Warrant holder would become the owner of 5.0% or
more of the number of shares of Common Stock outstanding immediately after
giving effect to such conversion, unless (i) such Warrant holder is an
“institutional investor” or qualifies under any other exemption from licensing
or finding of suitability as may be required from time to time under the
applicable gaming regulations of the State of Pennsylvania; or (ii) such Warrant
holder has either (a) complied with any license requirements or (b) obtained a
waiver from the licensing requirements, under the gaming regulations of the
State of Pennsylvania.
          For any reason at any time, upon the written or oral request of the
Warrant holder, the Company shall within one trading day confirm orally and in
writing to the Warrant holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the exercise or conversion of the Warrants
by the Warrant holder or its affiliates since the date as of which such number
of outstanding shares was reported.
          (d) Subject to the provisions of Section 7 hereof, upon the surrender
of Warrants and payment of the Exercise Price, the Company shall issue and cause
to be delivered to or to the written order of the holder of the Warrant and in
such name or names as the holder of the Warrant may designate, a certificate or
certificates for the number of full Warrant Shares issuable upon the exercise of
such Warrants (reduced as described above in the case of a Net Share Exercise
Option) together with cash, to the extent applicable, as provided in Section 12,
(i)

4



--------------------------------------------------------------------------------



 



in the case of the Cash Exercise Option or the Preferred Exercise Option, on the
third Business Day following the Exercise Date and (ii) in the case of the Net
Share Exercise Option, on the third scheduled trading Business Day immediately
following the last day of the applicable observation period. Such certificate or
certificates shall be deemed to have been issued and any person so designated to
be named therein shall be deemed to have become a holder of record of such
Warrant Shares as of the date of the surrender of such Warrants and payment of
the Exercise Price.
          Notwithstanding anything to the contrary, the aggregate number of
Warrant Shares in connection with the exercise of the Warrants issued under this
Agreement shall not exceed 174,105,359 (the “Share Cap”). The Share Cap shall be
adjusted in the same manner and at the same time as the number of Warrant Shares
issuable upon exercise of each Warrant pursuant to Section 11 herein.
          The Warrants shall be exercisable, at the election of the holders
thereof, either in full or from time to time in part and, in the event that a
certificate evidencing Warrants is exercised in respect of fewer than all of the
Warrant Shares issuable on such exercise at any time prior to the date of
expiration of the Warrants, a new certificate evidencing the remaining Warrant
or Warrants will be issued, and the Warrant Agent is hereby irrevocably
authorized to countersign and to deliver the required new Warrant Certificate or
Certificates pursuant to the provisions of this Section and of Section 3 hereof,
and the Company, whenever required by the Warrant Agent, will supply the Warrant
Agent with Warrant Certificates duly executed on behalf of the Company for such
purpose.
          All Warrant Certificates surrendered upon exercise of Warrants shall
be cancelled by the Warrant Agent. Such cancelled Warrant Certificates shall
then be disposed of by the Warrant Agent in a manner satisfactory to the
Company. The Warrant Agent shall account promptly to the Company with respect to
Warrants exercised and concurrently pay or deliver to the Company all monies or
securities received by the Warrant Agent for the purchase of the Warrant Shares
through the exercise of such Warrants.
          The Warrant holder shall not be required to physically surrender
Warrant Certificates upon exercise or conversion of Warrants, except as provided
in the immediately succeeding sentence. If the Warrant holder is exercising or
converting all of the Warrants represented by a Warrant Certificate, the Warrant
holder shall physically surrender the original copy of such Warrant Certificate
(or a customary certificate of lost warrant certificate to the Company promptly
(but in no event later than five trading days) after such purchase. The Warrant
Agent, as agent for the Company, shall maintain records showing the number of
Warrant Shares purchased pursuant to the exercise or conversion of the Warrants
issued hereunder and the dates of such exercises and conversions, or shall use
such other method, reasonably satisfactory to the Warrant holders and the
Company, so as not to require physical surrender of Warrant Certificates upon
the exercise or conversion of Warrants. The Warrant holder and any assignee, by
acceptance of the Warrant Certificate or any new Warrant Certificate,
acknowledge and agree that, by reason of the provisions of this Section 6,
following exercise or conversion of any portion of the Warrants represented by a
Warrant Certificate, the number of Warrant Shares which may be purchased upon
exercise may be less than the number of Warrant Shares set forth on the face of
the Warrant Certificate.

5



--------------------------------------------------------------------------------



 



          The Warrant Agent shall keep copies of this Agreement and any notices
given or received hereunder available for inspection by the Warrant holders
during normal business hours at its office. The Company shall supply the Warrant
Agent from time to time with such numbers of copies of this Agreement as the
Warrant Agent may request.
          (e) Notwithstanding any other provision in this Warrant Agreement, if
any gaming authority requires that a holder or beneficial owner of the Warrants
must be licensed, qualified or found suitable under any applicable gaming laws
in order to maintain any gaming license or franchise of the Company or any of
its subsidiaries under any applicable gaming laws, and the holder or beneficial
owner fails to apply for a license, qualification or finding of suitability
within 30 days after being requested to do so by the gaming authority (or within
such period that may be required by such gaming authority) or if such holder or
beneficial owner is denied such license or qualification or found not to be
suitable, the Company shall have the right, at its option, (1) to require such
holder or beneficial owner to dispose of such holder’s or beneficial owner’s
Warrants within 30 days of receipt of such finding by the applicable gaming
authority (or such time as may be required by the applicable gaming authority)
or (2) to call for redemption the Warrants of such holder or beneficial owner at
a redemption price equal to (i) the lesser of (a) the price at which such holder
or beneficial owner acquired the Warrants or (b) the fair market value of the
Warrants as determined in good faith by the Board of Directors of the Company or
(ii) such other price as may be ordered by the gaming authority. Immediately
upon a determination that a holder or beneficial owner will not be licensed,
qualified or found suitable, the holder or beneficial owner shall have no
further rights (a) to exercise any right conferred by the Warrants, directly or
indirectly, through any trustee, nominee or any other person or (b) to receive
any interest or other distribution or payment with respect to the Warrants
except the redemption price of the Warrants described in this paragraph;
provided, however, such holder or beneficial holder may, to the extent permitted
by such gaming authority, transfer the Warrants to any unaffiliated third party,
who shall then be entitled to exercise all rights of a holder or beneficial
holder under the Warrants. Under the Warrant Agreement, the Company is not
required to pay or reimburse any holder of Warrants or beneficial owner who is
required to apply for such license, qualification or finding of suitability for
the costs of the licensure or investigation for such qualification or finding of
suitability. Such expenses will, therefore, be the obligation of such holder or
beneficial owner.
          “Gaming authority” means any agency, authority, board, bureau,
commission, department, office or instrumentality of any nature whatsoever of
the United States or foreign government, any state, province or any city or
other political subdivision, whether now or hereafter existing, or any officer
or official thereof, including without limitation, the Nevada Gaming Commission,
the Nevada State Gaming Control Board, the Clark County Liquor and Gaming
Licensing Board, the Macau Gaming Authorities, the Pennsylvania Gaming Control
Board, the Singapore Casino Regulatory Authority and any other agency with
authority to regulate any gaming operation (or proposed gaming operation) owned,
managed or operated by the Company or any of its subsidiaries.
          SECTION 7. Payment of Taxes. The Company will pay all documentary
stamp taxes attributable to the initial issuance of Warrant Shares upon the
exercise of Warrants; provided, however, that the Company shall not be required
to pay any tax or taxes which may be payable in respect of any transfer involved
in the issue of any Warrant Certificates or any

6



--------------------------------------------------------------------------------



 



certificates for Warrant Shares in a name other than that of the registered
holder of a Warrant Certificate surrendered upon the exercise of a Warrant, and
the Company shall not be required to issue or deliver such Warrant Certificates
unless or until the person or persons requesting the issuance thereof shall have
paid to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.
          SECTION 8. Mutilated or Missing Warrant Certificates. In case any of
the Warrant Certificates shall be mutilated, lost, stolen or destroyed, the
Company may in its reasonable discretion (not to be unreasonably withheld,
conditioned or delayed) issue and the Warrant Agent may countersign, in exchange
and substitution for and upon cancellation of the mutilated Warrant Certificate,
or in lieu of and substitution for the Warrant Certificate lost, stolen or
destroyed, a new Warrant Certificate of like tenor and representing an
equivalent number of Warrants, but only upon receipt of evidence reasonably
satisfactory to the Company and the Warrant Agent of such loss, theft or
destruction of such Warrant Certificate and indemnity, if requested, also
reasonably satisfactory to them. Applicants for such substitute Warrant
Certificates shall also comply with such other reasonable regulations and pay
such other reasonable charges as the Company or the Warrant Agent may prescribe.
          SECTION 9. Reservation of Warrant Shares. The Company will at all
times reserve and keep available, free from preemptive rights, out of the
aggregate of its authorized but unissued Common Stock or its authorized and
issued Common Stock held in its treasury, for the purpose of enabling it to
satisfy any obligation to issue Warrant Shares upon exercise of Warrants, the
maximum number of shares of Common Stock which may then be deliverable upon the
exercise of all outstanding Warrants.
          The Company or, if appointed, the transfer agent for the Common Stock
(the “Transfer Agent”) and every subsequent transfer agent for any shares of the
Company’s Capital Stock issuable upon the exercise of any of the rights of
purchase aforesaid will be irrevocably authorized and directed at all times to
reserve such number of authorized shares as shall be required for such purpose.
The Company will keep a copy of this Agreement on file with the Transfer Agent
and with every subsequent transfer agent for any shares of the Company’s Capital
Stock issuable upon the exercise of the rights of purchase represented by the
Warrants. The Warrant Agent is hereby irrevocably authorized to requisition from
time to time from such Transfer Agent the stock certificates required to honor
outstanding Warrants upon exercise thereof in accordance with the terms of this
Agreement. The Company will supply such Transfer Agent with duly executed
certificates for such purposes and will provide or otherwise make available any
cash which may be payable as provided in Section 12. The Company will furnish
such Transfer Agent a copy of all notices of adjustments and certificates
related thereto, transmitted to each holder pursuant to Section 13 hereof.
          The Company covenants that all Warrant Shares which may be issued upon
exercise of Warrants will, upon issue, be duly authorized, fully paid,
nonassessable, free of preemptive rights and free from all taxes, liens, charges
and security interests with respect to the issue thereof.
          SECTION 10. Registration under the Securities Act; Obtaining Stock
Exchange Listings. The Company shall use its commercially reasonable efforts to
keep a shelf registration

7



--------------------------------------------------------------------------------



 



statement continuously effective under the Securities Act providing for the
registration of, and the issuance on a continuous or delayed basis by the
Company of, Warrant Shares to be issued upon exercise of Warrants pursuant to
Rule 415 under the Securities Act and/or any similar rule that may be adopted by
the Securities and Exchange Commission; provided, however, that the Company may
suspend the use of the shelf registration statement for the registration of any
Warrant Shares, without incurring any additional obligations to the holders of
the Warrants, for a period not to exceed 90 consecutive days or an aggregate of
120 days in any 12-month period if the Company shall have determined in good
faith that because of valid business reasons (not including the avoidance of the
Company’s obligations hereunder), including the acquisition and divestiture of
assets, pending corporate developments, public filings with the Securities and
Exchange Commission and similar events, it is in the best interests of the
Company to suspend the use of such shelf registration statement. If a shelf
registration statement is not available for the registration and issuance of
Warrant Shares upon exercise of Warrants, this shall not relieve any obligation
of the Company to deliver Warrant Shares upon the exercise of Warrants, even if
they are not registered under the Securities Act.
          The Company shall from time to time take all action which may be
necessary so that the Warrant Shares, immediately upon their issuance upon the
exercise of Warrants, will be listed on the principal securities exchanges and
markets within the United States of America, if any, on which other shares of
Common Stock are then listed.
          SECTION 11. Adjustments and Other Rights. The Exercise Price and the
number of Warrant Shares issuable upon exercise of each Warrant shall be subject
to adjustment from time to time as follows; provided, that if more than one
subsection of this Section 11 is applicable to a single event, the subsection
shall be applied that produces the largest adjustment and no single event shall
cause an adjustment under more than one subsection of this Section 11 so as to
result in duplication:
          (a) Stock Splits, Subdivisions, Reclassifications or Combinations. If
the Company shall (i) declare and pay a dividend or make a distribution on its
Common Stock in shares of Common Stock, (ii) subdivide or reclassify the
outstanding shares of Common Stock into a greater number of shares, or
(iii) combine or reclassify the outstanding shares of Common Stock into a
smaller number of shares, the number of Warrant Shares issuable upon exercise of
each Warrant at the time of the record date for such dividend or distribution or
the effective date of such subdivision, combination or reclassification shall be
proportionately adjusted so that the holder of a Warrant after such date shall
be entitled to purchase the number of shares of Common Stock which such holder
would have owned or been entitled to receive in respect of the shares of Common
Stock subject to the Warrant after such date had the Warrant been exercised
immediately prior to such date. In such event, the Exercise Price in effect at
the time of the record date for such dividend or distribution or the effective
date of such subdivision, combination or reclassification shall be adjusted to
the number obtained by dividing (x) the product of (1) the number of Warrant
Shares issuable upon the exercise of the Warrant before such adjustment and
(2) the Exercise Price in effect immediately prior to the record or effective
date, as the case may be, for the dividend, distribution, subdivision,
combination or reclassification giving rise to this adjustment by (y) the new
number of Warrant Shares issuable upon exercise of the Warrant determined
pursuant to the immediately preceding sentence.

8



--------------------------------------------------------------------------------



 



          (b) Certain Issuances of Common Shares or Convertible Securities. If
the Company shall issue shares of Common Stock (or rights or warrants or other
securities exercisable or convertible into or exchangeable (collectively, a
“conversion”) for shares of Common Stock) (collectively, “convertible
securities”) (other than in Permitted Transactions or a transaction to which
subsection (a) of this Section 11 is applicable) without consideration or at a
consideration per share (or having a conversion price per share) that is less
than 95% of the Closing Price on the last trading day preceding the date of the
agreement on pricing such shares (or such convertible securities) then, in such
event:
(A) the number of Warrant Shares issuable upon the exercise of each Warrant
immediately prior to the date of the agreement on pricing of such shares (or of
such convertible securities) (the “Initial Number”) shall be increased to the
number obtained by multiplying the Initial Number by a fraction (A) the
numerator of which shall be the sum of (x) the number of shares of Common Stock
of the Company outstanding on such date and (y) the number of additional shares
of Common Stock issued (or into which convertible securities may be exercised or
convert) and (B) the denominator of which shall be the sum of (I) the number of
shares of Common Stock outstanding on such date and (II) the number of shares of
Common Stock which the aggregate consideration receivable by the Company for the
total number of shares of Common Stock so issued (or into which convertible
securities may be exercised or convert) would purchase at the Closing Price on
the last trading day preceding the date of the agreement on pricing such shares
(or such convertible securities); and
(B) the Exercise Price payable upon exercise of each Warrant shall be adjusted
by multiplying such Exercise Price in effect immediately prior to the date of
the agreement on pricing of such shares (or of such convertible securities) by a
fraction, the numerator of which shall be the number of shares of Common Stock
issuable upon exercise of each Warrant prior to such date and the denominator of
which shall be the number of shares of Common Stock issuable upon exercise of
each Warrant immediately after the adjustment described in clause (A) above.
          For purposes of the foregoing, the aggregate consideration receivable
by the Company in connection with the issuance of such shares of Common Stock or
convertible securities shall be deemed to be equal to the sum of the net
offering price (after deduction of any related expenses payable to third
parties) of all such securities plus the minimum aggregate amount, if any,
payable upon exercise or conversion of any such convertible securities into
shares of Common Stock; and “Permitted Transactions” shall include issuances
(i) as consideration for or to fund the acquisition of businesses and/or related
assets, (ii) in connection with employee benefit plans and compensation related
arrangements approved by the Board of Directors; and (iii) in connection with a
broadly marketed offering and sale of Common Stock or convertible securities for
cash conducted by the Company; and (iv) pursuant to the over-allotment option
granted pursuant to the Underwriting Agreement, dated November 10, 2008 (the
“Underwriting Agreement”), of up to 18,181,818 shares of Common Stock at the
public offering price less the underwriting discount, as specified in the
Underwriting Agreement. Any

9



--------------------------------------------------------------------------------



 



adjustment made pursuant to this Section 11(b) shall become effective
immediately upon the date of such issuance.
          (c) Other Distributions. In case the Company shall fix a record date
for the making of a distribution to all holders of shares of its Common Stock of
securities, evidences of indebtedness, assets, cash, rights or warrants
(excluding dividends of its Common Stock and other dividends or distributions
referred to in Section 11(a)), in each such case, the Exercise Price in effect
prior to such record date shall be reduced immediately thereafter to the price
determined by multiplying the Exercise Price in effect immediately prior to the
reduction by the quotient of (x) the Closing Price of the Common Stock on the
last trading day preceding the first date on which the Common Stock trades
regular way on the New York Stock Exchange without the right to receive such
distribution, minus the amount of cash or the Fair Market Value of the
securities, evidences of indebtedness, assets, rights or warrants to be so
distributed in respect of one share of Common Stock (the “Per Share Fair Market
Value”) divided by (y) such Closing Price on such date specified in clause (x);
such adjustment shall be made successively whenever such a record date is fixed.
In such event, the number of Warrant Shares issuable upon the exercise of each
Warrant shall be increased to the number obtained by dividing (x) the product of
(1) the number of Warrant Shares issuable upon the exercise of each Warrant
before such adjustment, and (2) the Exercise Price in effect immediately prior
to the distribution giving rise to this adjustment by (y) the new Exercise Price
determined in accordance with the immediately preceding sentence. In the event
that such distribution is not so made, the Exercise Price and the number of
Warrant Shares issuable upon exercise of each Warrant then in effect shall be
readjusted, effective as of the date when the Board of Directors determines not
to distribute such shares, evidences of indebtedness, assets, rights, cash or
warrants, as the case may be, to the Exercise Price that would then be in effect
and the number of Warrant Shares that would then be issuable upon exercise of
the Warrant if such record date had not been fixed.
          (d) Certain Repurchases of Common Stock. In case the Company effects a
Pro Rata Repurchase of Common Stock, then the Exercise Price shall be adjusted
to the price determined by multiplying the Exercise Price in effect immediately
prior to the effective date of such Pro Rata Repurchase by a fraction of which
the numerator shall be (i) the product of (x) the number of shares of Common
Stock outstanding immediately before such Pro Rata Repurchase and (y) the
Closing Price of a share of Common Stock on the trading day immediately
preceding the first public announcement by the Company or any of its
Subsidiaries of the intent to effect such Pro Rata Repurchase, minus (ii) the
aggregate purchase price of the Pro Rata Repurchase, and of which the
denominator shall be the product of (i) the number of shares of Common Stock
outstanding immediately prior to such Pro Rata Repurchase minus the number of
shares of Common Stock so repurchased and (ii) the Closing Price per share of
Common Stock on the trading day immediately preceding the first public
announcement by the Company or any of its Subsidiaries of the intent to effect
such Pro Rata Repurchase. In such event, the number of shares of Common Stock
issuable upon the exercise of each Warrant shall be adjusted to the number
obtained by dividing (x) the product of (1) the number of Warrant Shares
issuable upon the exercise of each Warrant before such adjustment, and (2) the
Exercise Price in effect immediately prior to the Pro Rata Repurchase giving
rise to this adjustment by (y) the new Exercise Price determined in accordance
with the immediately preceding sentence.

10



--------------------------------------------------------------------------------



 



          (e) Reorganization. If the Company consolidates or merges with or
into, or transfers or leases all or substantially all its assets to, any person,
upon consummation of such transaction the Warrants shall automatically become
exercisable for the kind and amount of securities, cash or other assets which
the Warrant holder would have owned immediately after the consolidation, merger,
transfer or lease if the Warrant holder had exercised the Warrant immediately
before the effective date of the transaction. Concurrently with the consummation
of such transaction, the corporation formed by or surviving any such
consolidation or merger if other than the Company, or the person to which such
sale or conveyance shall have been made, shall enter into a supplemental Warrant
Agreement so providing and further providing for adjustments which shall be as
nearly equivalent as may be practical to the adjustments provided for in this
Section 11(e). The successor Company shall mail to Warrant holders a notice
describing the supplemental Warrant Agreement.
          (f) Rounding of Calculations; Minimum Adjustments. All calculations
under this Section 11 shall be made to the nearest one-hundredth (1/100th) of a
cent or to the nearest one-ten-thousandth (1/10,000th) of a share, as the case
may be.
          (g) Proceedings Prior to Any Action Requiring Adjustment. As a
condition precedent to the taking of any action which would require an
adjustment pursuant to this Section 11, the Company shall take any action which
may be necessary, including obtaining regulatory, New York Stock Exchange or
stockholder approvals or exemptions, in order that the Company may thereafter
validly and legally issue as fully paid and nonassessable all shares of Common
Stock that each Warrant holder is entitled to receive upon exercise of the
Warrant pursuant to this Section 11.
          (h) Adjustment Rules. Any adjustments pursuant to this Section 11
shall be made successively whenever an event referred to herein shall occur. If
an adjustment in Exercise Price made hereunder would reduce the Exercise Price
to an amount below par value of the Common Stock, then such adjustment in
Exercise Price made hereunder shall reduce the Exercise Price to the par value
of the Common Stock.
          (i) Notwithstanding anything to the contrary herein, under no
circumstances shall the Company cause any adjustment should such adjustment
cause the number of common shares issued and outstanding upon completion of the
adjustment to be in excess of the number of authorized shares of the Company.
          SECTION 12. Fractional Interests. The Company shall not be required to
issue fractional Warrant Shares on the exercise of Warrants. If more than one
Warrant shall be presented for exercise in full at the same time by the same
holder, the number of full Warrant Shares which shall be issuable upon the
exercise thereof shall be computed on the basis of the aggregate number of
Warrant Shares purchasable on exercise of the Warrants so presented. If any
fraction of a Warrant Share would, except for the provisions of this Section 12,
be issuable on the exercise of any Warrants (or specified portion thereof), the
Company may either (i) deliver an amount in cash equal to the same fraction of
the Closing Price of the Common Stock on the Exercise Date or (ii) round the
number of Warrant Shares to be issued upon exercise up to the nearest whole
number of Warrant Shares.

11



--------------------------------------------------------------------------------



 



          SECTION 13. Notices to Warrant Holders. Upon any adjustment of the
Exercise Price pursuant to Section 11, the Company shall promptly thereafter
(i) cause to be filed with the Warrant Agent a certificate executed by the chief
financial officer or the principal financial or accounting officer of the
Company setting forth the Exercise Price after such adjustment and setting forth
in reasonable detail the method of calculation and the facts upon which such
calculations are based and setting forth the number of Warrant Shares (or
portion thereof) issuable after such adjustment in the Exercise Price, upon
exercise of a Warrant and payment of the adjusted Exercise Price, which
certificate shall be conclusive evidence of the correctness of the matters set
forth therein, and (ii) cause to be given to each of the registered holders of
the Warrant Certificates at his address appearing on the Warrant register
written notice of such adjustments by first-class mail, postage prepaid. Where
appropriate, such notice may be given in advance and included as a part of the
notice required to be mailed under the other provisions of this Section 13.
          In case:
          (a) the Company shall authorize the issuance to all holders of shares
of Common Stock of rights, options or warrants to subscribe for or purchase
shares of Common Stock or of any other subscription rights or warrants; or
          (b) the Company shall authorize the distribution to all holders of
shares of Common Stock evidences of its indebtedness or assets (other than
dividends payable in shares of Common Stock or distributions referred to in
subsection (a) of Section 11 hereof); or
          (c) of any consolidation or merger to which the Company is a party and
for which approval of any shareholders of the Company is required, or of the
conveyance or transfer of the properties and assets of the Company substantially
as an entirety, or of any reclassification or change of Common Stock issuable
upon exercise of the Warrants (other than a change in par value, or from par
value to no par value, or from no par value to par value, or as a result of a
subdivision or combination), or a tender offer or exchange offer for shares of
Common Stock; or
          (d) of the voluntary or involuntary dissolution, liquidation or
winding up of the Company; or
          (e) the Company proposes to take any action (other than actions of the
character described in Section 11(a)) which would require an adjustment of the
Exercise Price pursuant to Section 11, then the Company shall cause to be filed
with the Warrant Agent and shall cause to be given to each of the registered
holders of the Warrant Certificates at his address appearing on the Warrant
register, at least 20 days (or 10 days in any case specified in clauses (a) or
(b) above) prior to the applicable record date hereinafter specified, or
promptly in the case of events for which there is no record date, by first-class
mail, postage prepaid, a written notice stating (i) the date as of which the
holders of record of shares of Common Stock to be entitled to receive any such
rights, options, warrants or distribution are to be determined, or (ii) the
initial expiration date set forth in any tender offer or exchange offer for
shares of Common Stock, or (iii) the date on which any such consolidation,
merger, conveyance, transfer, dissolution, liquidation or winding up is expected
to become effective or consummated, and the date as of which it is expected that
holders of record of shares of Common Stock shall be entitled to

12



--------------------------------------------------------------------------------



 



exchange such shares for securities or other property, if any, deliverable upon
such reclassification, consolidation, merger, conveyance, transfer, dissolution,
liquidation or winding up. The failure to give the notice required by this
Section 13 or any defect therein shall not affect the legality or validity of
any distribution, right, option, warrant, consolidation, merger, conveyance,
transfer, dissolution, liquidation or winding up, or the vote upon any action.
          Nothing contained in this Agreement or in any of the Warrant
Certificates shall be construed as conferring upon the holders thereof the right
to vote or to consent or to receive notice as shareholders in respect of the
meetings of shareholders or the election of directors of the Company or any
other matter, or any rights whatsoever as shareholders of the Company.
          SECTION 14. Merger, Consolidation or Change of Name of Warrant Agent.
Any corporation into which the Warrant Agent may be merged or with which it may
be consolidated, or any corporation resulting from any merger or consolidation
to which the Warrant Agent shall be a party, or any corporation succeeding to
the business of the Warrant Agent, shall be the successor to the Warrant Agent
hereunder without the execution or filing of any paper or any further act on the
part of any of the parties hereto. In case at the time such successor to the
Warrant Agent shall succeed to the agency created by this Agreement, and in case
at that time any of the Warrant Certificates shall have been countersigned but
not delivered, any such successor to the Warrant Agent may adopt the
countersignature of the original Warrant Agent; and in case at that time any of
the Warrant Certificates shall not have been countersigned, any successor to the
Warrant Agent may countersign such Warrant Certificates either in the name of
the predecessor Warrant Agent or in the name of the successor to the Warrant
Agent; and in all such cases such Warrant Certificates shall have the full force
and effect provided in the Warrant Certificates and in this Agreement.
          In case at any time the name of the Warrant Agent shall be changed and
at such time any of the Warrant Certificates shall have been countersigned but
not delivered, the Warrant Agent whose name has been changed may adopt the
countersignature under its prior name, and in case at that time any of the
Warrant Certificates shall not have been countersigned, the Warrant Agent may
countersign such Warrant Certificates either in its prior name or in its changed
name, and in all such cases such Warrant Certificates shall have the full force
and effect provided in the Warrant Certificates and in this Agreement.
          SECTION 15. Warrant Agent. The Warrant Agent undertakes the duties and
obligations imposed by this Agreement upon the following terms and conditions,
by all of which the Company and the holders of Warrants, by their acceptance
thereof, shall be bound:
          (a) The statements contained herein and in the Warrant Certificates
shall be taken as statements of the Company and the Warrant Agent assumes no
responsibility for the correctness of any of the same except such as describe
the Warrant Agent or action taken or to be taken by it. The Warrant Agent
assumes no responsibility with respect to the distribution of the Warrant
Certificates except as herein otherwise provided.
          (b) The Warrant Agent shall not be responsible for any failure of the
Company to comply with any of the covenants contained in this Agreement or in
the Warrant Certificates to be complied with by the Company.

13



--------------------------------------------------------------------------------



 



          (c) The Warrant Agent may consult at any time with counsel
satisfactory to it (who may be counsel for the Company) and the Warrant Agent
shall incur no liability or responsibility to the Company or to any holder of
any Warrant Certificate in respect of any action taken, suffered or omitted by
it hereunder in good faith and in accordance with the opinion or the advice of
such counsel.
          (d) The Warrant Agent shall incur no liability or responsibility to
the Company or to any holder of any Warrant Certificate for any action taken in
reliance on any Warrant Certificate, certificate of shares, notice, resolution,
waiver, consent, order, certificate, or other paper, document or instrument
believed by it to be genuine and to have been signed, sent or presented by the
proper party or parties.
          (e) The Company agrees to pay to the Warrant Agent reasonable
compensation for all services rendered by the Warrant Agent in the execution of
this Agreement, to reimburse the Warrant Agent for all expenses, taxes and
governmental charges and other charges of any kind and nature incurred by the
Warrant Agent in the execution of this Agreement and to indemnify the Warrant
Agent and save it harmless against any and all liabilities, including judgments,
costs and counsel fees, for anything done or omitted by the Warrant Agent in the
execution of this Agreement except as a result of its negligence or bad faith.
          (f) The Warrant Agent shall be under no obligation to institute any
action, suit or legal proceeding or to take any other action likely to involve
expense unless the Company or one or more registered holders of Warrant
Certificates shall furnish the Warrant Agent with reasonable security and
indemnity for any costs and expenses which may be incurred, but this provision
shall not affect the power of the Warrant Agent to take such action as it may
consider proper, whether with or without any such security or indemnity. All
rights of action under this Agreement or under any of the Warrants may be
enforced by the Warrant Agent without the possession of any of the Warrant
Certificates or the production thereof at any trial or other proceeding relative
thereto, and any such action, suit or proceeding instituted by the Warrant Agent
shall be brought in its name as Warrant Agent and any recovery of judgment shall
be for the ratable benefit of the registered holders of the Warrants, as their
respective rights or interests may appear.
          (g) The Warrant Agent, and any stockholder, director, officer or
employee of it, may buy, sell or deal in any of the Warrants or other securities
of the Company or become pecuniarily interested in any transaction in which the
Company may be interested, or contract with or lend money to the Company or
otherwise act as fully and freely as though it were not Warrant Agent under this
Agreement. Nothing herein shall preclude the Warrant Agent from acting in any
other capacity for the Company or for any other legal entity.
          (h) The Warrant Agent shall act hereunder solely as agent for the
Company, and its duties shall be determined solely by the provisions hereof. The
Warrant Agent shall not be liable for anything which it may do or refrain from
doing in connection with this Agreement except for its own negligence or bad
faith.
          (i) The Warrant Agent shall not at any time be under any duty or
responsibility to any holder of any Warrant Certificate to make or cause to be
made any

14



--------------------------------------------------------------------------------



 



adjustment of the Exercise Price or number of the Warrant Shares or other
securities or property deliverable as provided in this Agreement, or to
determine whether any facts exist which may require any of such adjustments, or
with respect to the nature or extent of any such adjustments, when made, or with
respect to the method employed in making the same. The Warrant Agent shall not
be accountable with respect to the validity or value or the kind or amount of
any Warrant Shares or of any securities or property which may at any time be
issued or delivered upon the exercise of any Warrant or with respect to whether
any such Warrant Shares or other securities will when issued be validly issued
and fully paid and nonassessable, and makes no representation with respect
thereto.
          SECTION 16. Change of Warrant Agent. If the Warrant Agent shall become
incapable of acting as Warrant Agent, the Company shall appoint a successor to
such Warrant Agent. If the Company shall fail to make such appointment within a
period of 30 days after it has been notified in writing of such incapacity by
the Warrant Agent or by the registered holder of a Warrant Certificate, then the
registered holder of any Warrant Certificate may apply to any court of competent
jurisdiction for the appointment of a successor to the Warrant Agent. Pending
appointment of a successor to such Warrant Agent, either by the Company or by
such a court, the duties of the Warrant Agent shall be carried out by the
Company. The holders of a majority of the unexercised Warrants shall be entitled
at any time to remove the Warrant Agent and appoint a successor to such Warrant
Agent. Such successor to the Warrant Agent need not be approved by the Company
or the former Warrant Agent. After appointment the successor to the Warrant
Agent shall be vested with the same powers, rights, duties and responsibilities
as if it had been originally named as Warrant Agent without further act or deed;
but the former Warrant Agent shall deliver and transfer to the successor to the
Warrant Agent any property at the time held by it hereunder and execute and
deliver any further assurance, conveyance, act or deed necessary for the
purpose. Failure to give any notice provided for in this Section 16, however, or
any defect therein, shall not affect the legality or validity of the appointment
of a successor to the Warrant Agent.
          SECTION 17. Notices to Company and Warrant Agent. Any notice or demand
authorized by this Agreement to be given or made by the Warrant Agent or by the
registered holder of any Warrant Certificate to or on the Company shall be
sufficiently given or made when and if deposited in the mail, first class or
registered, postage prepaid, addressed (until another address is filed in
writing by the Company with the Warrant Agent), as follows:
Las Vegas Sands Corp.
3355 Las Vegas Blvd. South
Las Vegas, NV 89109
Attention: J. Alberto Gonzalez-Pita
          In case the Company shall fail to maintain such office or agency or
shall fail to give such notice of the location or of any change in the location
thereof, presentations may be made and notices and demands may be served at the
principal office of the Warrant Agent.

15



--------------------------------------------------------------------------------



 



          Any notice pursuant to this Agreement to be given by the Company or by
the registered holder(s) of any Warrant Certificate to the Warrant Agent shall
be sufficiently given when and if deposited in the mail, first-class or
registered, postage prepaid, addressed (until another address is filed in
writing by the Warrant Agent with the Company) to the Warrant Agent as follows:
U.S. Bank National Association
60 Livingston Avenue
EP-MN-WS3C
St. Paul, MN 55107
Attention: Richard Prokosch
          SECTION 18. Supplements and Amendments. The Company and the Warrant
Agent may from time to time supplement or amend this Agreement without the
approval of any holders of Warrant Certificates in order to cure any ambiguity
or to correct or supplement any provision contained herein which may be
defective or inconsistent with any other provision herein, or to make any other
provisions in regard to matters or questions arising hereunder which the Company
and the Warrant Agent may deem necessary or desirable and which shall not in any
way materially adversely affect the interests of the holders of Warrant
Certificates. All other modifications or amendments shall require the written
consent of the registered holders of a majority of the then outstanding
Warrants; provided, however, that no modification or amendment shall be made to
any Warrant without the consent of the holder of such Warrant if such
modification or amendment would increase the Exercise Price, reduce the number
of Warrant Shares for which such Warrant is exercisable, or limit the
exercisability of such Warrant or otherwise disproportionately affect the rights
of such holder with respect to such Warrant.
          SECTION 19. Successors. All the covenants and provisions of this
Agreement by or for the benefit of the Company or the Warrant Agent shall bind
and inure to the benefit of their respective successors and assigns hereunder.
          SECTION 20. Termination. This Agreement shall terminate at 5:00 p.m.,
New York City time on November 16, 2013. Notwithstanding the foregoing, this
Agreement will terminate on any earlier date if all Warrants have been
exercised. The provisions of Section 15 shall survive such termination.
          SECTION 21. Governing Law. The terms and conditions of this Agreement
(including any claim or controversy arising out of or relating to this
Agreement) shall be governed by the law of the State of New York without regard
to conflict of law principles that would result in the application of any law
other than the law of the State of New York.
          SECTION 22. Benefits of This Agreement. Nothing in this Agreement
shall be construed to give to any person or corporation other than the Company,
the Warrant Agent and the registered holders of the Warrant Certificates any
legal or equitable right, remedy or claim under this Agreement; but this
Agreement shall be for the sole and exclusive benefit of the Company, the
Warrant Agent and the registered holders of the Warrant Certificates.

16



--------------------------------------------------------------------------------



 



          SECTION 23. Counterparts. This Agreement may be executed in any number
of counterparts and each of such counterparts shall for all purposes be deemed
to be an original, and all such counterparts shall together constitute but one
and the same instrument.
[Signature Page Follows]

17



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed, as of the day and year first above written.

            LAS VEGAS SANDS CORP.
      By   /s/ William P. Weidner       Name:  William P. Weidner       Title: 
President, Chief Operating Officer and Secretary            

 

          Attest:   /s/ Scott D. Henry       Name:  Scott D. Henry       Title: 
Senior Vice President — Finance            

            U.S. BANK NATIONAL ASSOCIATION
      By   /s/ Richard Prokosch       Title:  Vice President            

 

          Attest:   /s/ Raymond Haverstock       Title:  Vice President  

18



--------------------------------------------------------------------------------



 



ANNEX I
          “Board of Directors” means the board of directors of the Company,
including any duly authorized committee thereof.
          “Business Day” means each Monday, Tuesday, Wednesday, Thursday and
Friday which is not a day on which banking institutions in the City of New York
or at a place of payment are authorized by law, regulation or executive order to
remain closed.
          “Capital Stock” means (A) with respect to any Person that is a
corporation or company, any and all shares, interests, participations or other
equivalents (however designated) of capital or capital stock of such Person and
(B) with respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.
          “Closing Price” means, with respect to the Common Stock, on any given
day, the last sale price, regular way, or, in case no such sale takes place on
such day, the average of the closing bid and asked prices, regular way, of the
shares of the Common Stock on the New York Stock Exchange on such day. If the
Common Stock is not traded on the New York Stock Exchange on any date of
determination, the Closing Price of the Common Stock on such date of
determination means the closing sale price as reported in the composite
transactions for the principal U.S. national or regional securities exchange on
which the Common Stock is so listed or quoted, or, if no closing sale price is
reported, the last reported sale price on the principal U.S. national or
regional securities exchange on which the Common Stock is so listed or quoted,
or if the Common Stock is not so listed or quoted on a U.S. national or regional
securities exchange, the last quoted bid price for the Common Stock in the
over-the-counter market as reported by Pink Sheets LLC or similar organization,
or, if that bid price is not available, the Closing Price of the Common Stock on
that date shall mean the Fair Market Value per share as determined by the Board
of Directors in reliance on an opinion of a nationally recognized independent
investment banking firm retained by the Corporation for this purpose and
certified in a resolution sent to the Warrant Agent. For the purposes of
determining the Closing Price of the Common Stock on the “trading day”
preceding, on or following the occurrence of an event, (i) that trading day
shall be deemed to commence immediately after the regular scheduled closing time
of trading on the New York Stock Exchange or, if trading is closed at an earlier
time, such earlier time and (ii) that trading day shall end at the next regular
scheduled closing time, or if trading is closed at an earlier time, such earlier
time (for the avoidance of doubt, and as an example, if the Closing Price is to
be determined as of the last trading day preceding a specified event and the
closing time of trading on a particular day is 4:00 p.m. and the specified event
occurs at 5:00 p.m. on that day, the Closing Price would be determined by
reference to such 4:00 p.m. closing price).
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any successor statute, and the rules and regulations promulgated thereunder.
          “Fair Market Value” means, with respect to any security or other
property, the fair market value of such security or other property as determined
by the Board of Directors, acting in good faith.

 



--------------------------------------------------------------------------------



 



          “Note Conversion and Securities Purchase Agreement” means the
Conversion and Securities Purchase Agreement, dated November 14, 2008, between
the Company and the person listed on Schedule A thereto.
          “Person” has the meaning given to it in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.
          “Pro Rata Repurchases” means any purchase of shares of Common Stock by
the Company or any Subsidiary thereof pursuant to (A) any tender offer or
exchange offer subject to Section 13(e) or 14(e) of the Exchange Act or
Regulation 14E promulgated thereunder or (B) any other offer available to
substantially all holders of Common Stock, in the case of both (A) or (B),
whether for cash, shares of Capital Stock of the Company, other securities of
the Company, evidences of indebtedness of the Company or any other Person or any
other property (including, without limitation, shares of Capital Stock, other
securities or evidences of indebtedness of a subsidiary), or any combination
thereof, effected while this Warrant is outstanding. The “Effective Date” of a
Pro Rata Repurchase shall mean the date of acceptance of shares for purchase or
exchange by the Company under any tender or exchange offer which is a Pro Rata
Repurchase or the date of purchase with respect to any Pro Rata Purchase that is
not a tender or exchange offer.
          “Related Party” means (1) Sheldon G. Adelson, (2) any spouse and any
child, stepchild, sibling or descendant of Sheldon G. Adelson or Dr. Miriam
Adelson, (3) any estate of Sheldon G. Adelson or any person under clause (2),
(4) any person who receives a beneficial interest in the Company from any estate
under clause (3) to the extent of such interest, (5) any executor, personal
administrator or trustee who holds such beneficial interest in the Company for
the benefit of, or as fiduciary for, any person under clauses (2), (3) or (4) to
the extent of such interest, (6) any corporation, partnership, limited liability
company, trust or similar entity owned or controlled by Sheldon G. Adelson or
any person referred to in clause (2), (3), (4) or (5) or for the benefit of any
person referred to in clause (2), and (7) the spouse or issue of one or more of
the individuals described in clause (2).
          “Securities Act” means the Securities Act of 1933, as amended.
          “Subsidiary” means, with respect to any Person, (a) any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof and (b) any partnership or limited liability company of which more than
50% of such entities’ capital accounts, distribution rights, partnership
interests or membership interests are owned or controlled directly or indirectly
by such Person or one of more other Subsidiaries of that Person or a combination
thereof.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[Form of Warrant Certificate]
EXERCISABLE ON OR BEFORE November 16, 2013

 



--------------------------------------------------------------------------------



 



No. ______   Warrants

Warrant Certificate
[COMPANY]
          This Warrant Certificate certifies that [NAME OF HOLDER], or
registered assigns, is the registered holder of Warrants expiring November 16,
2013 (the “Warrants”) to purchase Common Stock, $0.001 par value (the “Common
Stock”), of Las Vegas Sands Corp., a Nevada corporation (the “Company”). Each
Warrant entitles the holder upon exercise to receive from the Company on or
before 5:00 p.m. New York City Time on November 16, 2013, [___] fully paid and
nonassessable shares of Common Stock (“Warrant Shares”) at the initial exercise
price (the “Exercise Price”) of $[_______] payable as set forth in the Warrant
Agreement, dated November [___________], 2008, between the Company and the
[___________] (the “Warrant Agent”). The Exercise Price and number of Warrant
Shares issuable upon exercise of the Warrants are subject to adjustment upon the
occurrence of certain events set forth in the Warrant Agreement.
          No Warrant may be exercised after 5:00 p.m., New York City Time on
November 16, 2013, and to the extent not exercised by such time such Warrants
shall become void.
          Reference is hereby made to the further provisions of this Warrant
Certificate set forth on the reverse hereof and such further provisions shall
for all purposes have the same effect as though fully set forth at this place.
          This Warrant Certificate shall not be valid unless countersigned by
the Warrant Agent, as such term is used in the Warrant Agreement.
          This Warrant Certificate (including any claim or controversy arising
out of or relating to this Warrant Certificate) shall be governed by the law of
the State of New York without regard to conflict of law principles that would
result in the application of any law other than the law of the State of New
York.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, ________________________ has caused this Warrant
Certificate to be signed by its President and by its Secretary[, each by a
facsimile of his signature,] and has caused [a facsimile of] its corporate seal
to be affixed hereunto or imprinted hereon.
Dated:

            LAS VEGAS SANDS CORP.
            By           President                      By           Secretary 
           

Countersigned
U.S. BANK NATIONAL ASSOCIATION
as Warrant Agent

                By         Authorized Signature         

 



--------------------------------------------------------------------------------



 



         

[Form of Warrant Certificate]
[Reverse]
          The Warrants evidenced by this Warrant Certificate are part of a duly
authorized issue of Warrants expiring November 16, 2013 entitling the holder on
exercise to receive shares of Common Stock, $0.001 par value, of the Company
(the “Common Stock”), and are issued or to be issued pursuant to a Warrant
Agreement dated as of November [___], 2008 (the “Warrant Agreement”), duly
executed and delivered by the Company to U.S. Bank National Association, a
national banking association organized under the laws of the United States, as
warrant agent (the “Warrant Agent”), which Warrant Agreement is hereby
incorporated by reference in and made a part of this instrument and is hereby
referred to for a description of the rights, limitation of rights, obligations,
duties and immunities thereunder of the Warrant Agent, the Company and the
holders (the words “holders” or “holder” meaning the registered holders or
registered holder) of the Warrants. A copy of the Warrant Agreement may be
obtained by the holder hereof upon written request to the Company.
          Warrants may be exercised at any time on or before November 16, 2013.
The holder of Warrants evidenced by this Warrant Certificate may exercise them
by surrendering this Warrant Certificate, with the form of election to purchase
set forth hereon properly completed and executed, together with payment of the
Exercise Price in cash, or any other method of payment provided for in the
Warrant Agreement, at the office of the Warrant Agent. In the event that upon
any exercise of Warrants evidenced hereby the number of Warrants exercised shall
be less than the total number of Warrants evidenced hereby, there shall be
issued to the holder hereof or his assignee a new Warrant Certificate evidencing
the number of Warrants not exercised. No adjustment shall be made for any
dividends on any Common Stock issuable upon exercise of this Warrant.
          The Warrant Agreement provides that upon the occurrence of certain
events the Exercise Price set forth on the face hereof may, subject to certain
conditions, be adjusted. If the Exercise Price is adjusted, the Warrant
Agreement provides that the number of shares of Common Stock issuable upon the
exercise of each Warrant shall be adjusted. No fractions of a share of Common
Stock will be issued upon the exercise of any Warrant, but the Company will pay
the cash value thereof determined as provided in the Warrant Agreement.
          Warrant Certificates, when surrendered at the office of the Warrant
Agent by the registered holder thereof in person or by legal representative or
attorney duly authorized in writing, may be exchanged, in the manner and subject
to the limitations provided in the Warrant Agreement, but without payment of any
service charge, for another Warrant Certificate or Warrant Certificates of like
tenor evidencing in the aggregate a like number of Warrants.
          Upon due presentation for registration of transfer of this Warrant
Certificate at the office of the Warrant Agent a new Warrant Certificate or
Warrant Certificates of like tenor and evidencing in the aggregate a like number
of Warrants shall be issued to the transferee(s) in exchange for this Warrant
Certificate, subject to the limitations provided in the Warrant

 



--------------------------------------------------------------------------------



 



Agreement, without charge except for any tax or other governmental charge
imposed in connection therewith.
          The Company and the Warrant Agent may deem and treat the registered
holder(s) thereof as the absolute owner(s) of this Warrant Certificate
(notwithstanding any notation of ownership or other writing hereon made by
anyone), for the purpose of any exercise hereof, of any distribution to the
holder(s) hereof, and for all other purposes, and neither the Company nor the
Warrant Agent shall be affected by any notice to the contrary. Neither the
Warrants nor this Warrant Certificate entitles any holder hereof to any rights
of a stockholder of the Company.

 



--------------------------------------------------------------------------------



 



[Form of Election to Purchase]
(To Be Executed Upon Exercise Of Warrant)
TO: [COMPANY]
          1. The undersigned hereby irrevocably elects to exercise the right,
represented by the attached Warrant Certificate, to receive Warrant Shares
pursuant to the Cash Exercise Option as specified in the fourth paragraph of
Section 6 of the Warrant Agreement. This election is exercised with respect to
_____________ of the shares covered by the Warrant Certificate.
          1. The undersigned hereby irrevocably elects to exercise the right,
represented by the attached Warrant Certificate, to receive Warrant Shares
without the exchange of any funds pursuant to the Preferred Exercise Option as
specified in the fourth paragraph of Section 6 of the Warrant Agreement. This
election is exercised with respect to _____________ of the shares covered by the
Warrant Certificate.
          1. The undersigned hereby irrevocably elects to exercise the right,
represented by the attached Warrant Certificate, to receive Warrant Shares on a
net basis without the exchange of any funds pursuant to the Net Share Exercise
Option as specified in the fourth paragraph of Section 6 of the Warrant
Agreement. This election is exercised with respect to _____________ of the
shares covered by the Warrant Certificate (prior to taking into account any
withholding of shares).
[Strike paragraphs above that do not apply]
          2. Please issue a certificate or certificates representing said shares
of stock in the name of the undersigned or in such other name as is specified
below:
 
(Name)
 
(Address)
 
          [3. [If receiving unregistered shares] The undersigned represents that
the aforesaid shares of stock are being acquired for the account of the
undersigned for investment and not with a view to, or for resale in connection
with, the distribution thereof and that the undersigned has no present intention
of distributing or reselling such shares in violation of the Securities Act.]

 



--------------------------------------------------------------------------------



 



            Name of Warrantholder:
           

By:           Name:           Title:        

 